

116 SRES 210 ATS: Supporting the designation of May 15, 2019, as “National Senior Fraud Awareness Day” to raise awareness about the increasing number of fraudulent schemes targeting seniors in the United States, to encourage the implementation of policies to prevent those schemes, and to improve protections from those schemes for seniors.
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 210IN THE SENATE OF THE UNITED STATESMay 14, 2019Ms. Collins (for herself, Mr. Casey, Mr. Rubio, Mr. Jones, Mr. Scott of Florida, Ms. Rosen, Ms. McSally, Ms. Warren, and Ms. Sinema) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the designation of May 15, 2019, as National Senior Fraud Awareness Day to raise awareness about the increasing number of fraudulent schemes targeting seniors in
			 the United States, to encourage the implementation of policies to prevent
			 those schemes, and to improve protections from those schemes
			 for seniors.
	
 Whereas, in 2035, there will be an estimated 78,000,000 individuals age 65 or older in the United States (referred to in this preamble as seniors), compared to an estimated 76,700,000 individuals under the age of 18;
 Whereas senior fraud is a growing concern as millions of seniors in the United States are targeted by scams each year, including Internal Revenue Service impersonation scams, identify theft or identity fraud involving Social Security benefits and other identity theft, sweepstakes and lottery scams, grandparent scams, computer tech support scams, romance scams, work-at-home scams, charity scams, home improvement scams, and fraudulent investment schemes;
 Whereas other types of fraud perpetrated against seniors include health care fraud, health insurance fraud, counterfeit prescription drug fraud, funeral and cemetery fraud, anti-aging product fraud, telemarketing fraud, and internet fraud;
 Whereas the Government Accountability Office has estimated that seniors lose a staggering $2,900,000,000 each year to an ever-growing array of financial exploitation schemes and scams;
 Whereas, since 2013, the fraud hotline of the Special Committee on Aging of the Senate has received more than 8,200 complaints reporting possible scams from individuals in all 50 States, the District of Columbia, and the Commonwealth of Puerto Rico;
 Whereas the ease with which criminals contact seniors through the internet and telephone increases as more creative schemes emerge;
 Whereas, according to the Consumer Sentinel Network Data Book 2018, released by the Federal Trade Commission, people age 60 or older were defrauded of approximately $391,000,000 in 2018, with the median loss to defrauded victims age 80 or older averaging $1,700 per person, more than double the average amount lost by victims between the ages of 50 and 59;
 Whereas senior fraud is underreported by victims due to embarrassment and lack of information about where to report fraud; and
 Whereas May 15, 2019, is an appropriate day to establish as National Senior Fraud Awareness Day: Now, therefore, be it  That the Senate—
 (1)supports the designation of May 15, 2019, as National Senior Fraud Awareness Day; (2)recognizes National Senior Fraud Awareness Day as an opportunity to raise awareness about the barrage of scams that individuals age 65 or older in the United States (referred to in this resolution as seniors) face in person, by mail, on the phone, and online;
 (3)recognizes that law enforcement, consumer protection groups, area agencies on aging, and financial institutions all play vital roles in preventing scams targeting seniors and educating seniors about those scams;
 (4)encourages implementation of policies to prevent scams targeting seniors and to improve measures to protect seniors from those scams; and
 (5)honors the commitment and dedication of the individuals and organizations that work tirelessly to fight against scams targeting seniors.